J-S06033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHERRY VARGSON                             :
                                               :
                       Appellant               :   No. 2074 EDA 2020

          Appeal from the Judgment of Sentence Entered May 26, 2020
      In the Court of Common Pleas of Carbon County Criminal Division at
                        No(s): CP-13-CR-0001121-2018


BEFORE: PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             Filed: March 25, 2021

        Sherry Vargson (Vargson) appeals the judgment of sentence entered by

the Court of Common Pleas of Carbon County (trial court). Following a two-

day jury trial, Vargson was found guilty of two counts of forgery (18 Pa.C.S.

§ 4101(a)(2)) and to two counts of tampering with records or identification

(18 Pa.C.S. § 4104(a)). She was sentenced to an aggregate probationary

term of two years, and her appellate counsel has filed both a petition to

withdraw and an Anders1 brief stating that the present appeal is wholly




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Anders v. California, 386 U.S. 738 (1967).
J-S06033-21


frivolous. For the reasons that follow, we grant counsel’s petition to withdraw

and affirm.

                                               I.

       This case arose from Vargson’s unpaid utility bills in Franklin Township

(the Township) where she resides.2 In 2016, she had accrued an outstanding

balance of about $9,000.00, having failed to pay her water bills for several

years. Due to that balance, the Township mailed Vargson notices in 2016 and

2018 informing her of its intent to shut off water service to her home.

       Each time a notice was sent, the Township received in response a letter

purportedly sent and signed by Vargson’s nurse practitioner, Holly Marakovits,

CRNP. These letters represented to the Township that shutting off Vargson’s

water would be detrimental to her health. In reliance on these letters, the

Township continued providing water service to Vargson’s home and the large

balance on her account remained unpaid.

       However, after receiving the letter sent in 2018, the Township contacted

Marakovits’ office to confirm that she had indeed interceded on behalf of

Vargson with respect to her water bill. Marakovits’ office denied doing so.

The Township reported the incident to the police as potential fraud and

Vargson was charged with the offenses outlined above.



____________________________________________


2The facts summarized here are taken from the record and the trial court’s
1925(a) opinion.


                                           -2-
J-S06033-21


      At trial, Marakovits testified that the two letters received by the

Township in 2016 and 2018 concerning Vargson’s water service had not been

sent from her office. She detailed how those two letters did not conform to

the template used by her office for such correspondence. Marakovits testified

that her signature on each letter appeared to be photocopied and that her

office had no record of those letters ever being sent.

      Importantly, on the same date that the two subject letters were sent to

the Township regarding Vargson’s water service, Marakovits did send similar

letters asking Pennsylvania Power and Light (PPL) not to shut off Vargson’s

electricity.   Marakovits recalled that she had agreed to send those letters

because she believed that Vargson’s health would be adversely impacted by

the lack of electricity in her home. Power was needed to run Vargson’s medical

equipment and to keep her medication refrigerated. Marakovits declined to

send similar letters to the Township because she did not believe a water shut-

off would pose health risks to Vargson.

      The Township’s billing clerk testified at trial that Vargson had contacted

her in 2016 and 2018 to confirm that the letters concerning her water service

had been received.         Additionally, the investigating police officer who

questioned Vargson about the incident testified that she admitted to knowing

that the two suspect letters were sent, insisting that they were authentic.

      After Vargson was found guilty and sentenced, she timely appealed.

Vargson’s      appointed   appellate   counsel   sought   to   withdraw    from


                                       -3-
J-S06033-21


representation.   To that end, appellate counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency of the

evidence, but explaining why, in her opinion, the appeal was frivolous.

Counsel also filed a petition to withdraw.

                                      II.

                                       A.

      Criminal defendants have a constitutional right to a direct appeal as well

as to counsel on that appeal. See Commonwealth v. Woods, 939 A.2d 896,

898 (Pa. Super. 2007). Before appointed appellate counsel may be permitted

to withdraw pursuant to Anders, the following conditions must be met:

      Direct appeal counsel seeking to withdraw under Anders must file
      a petition averring that, after a conscientious examination of the
      record, counsel finds the appeal to be wholly frivolous. Counsel
      must also file an Anders brief setting forth issues that might
      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof.

Id. at 898.

      Once an Anders brief is filed, its contents are only sufficient if they:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).




                                      -4-
J-S06033-21


       In addition, counsel must provide the appellant a copy of the petition to

withdraw and the Anders brief, advising her of the right to retain new counsel,

to proceed pro se, or to raise new grounds for appellate relief. Id. at 351. If

counsel has met these obligations, “it then becomes the responsibility of the

reviewing court to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.” Id. at 354 n.5.

                                               B.

       In this case, counsel has satisfied the technical requirements of Anders

and Santiago. She has filed a petition seeking to withdraw with this Court,

stating that she has examined the entire record and found this appeal to be

frivolous. The petition included an attached copy of the letter she sent to

Vargson. Enclosed with that letter was a copy of the petition to withdraw, as

well as a copy of the Anders brief. The content of the Anders brief also

comports with all requirements for counsel’s withdraw.

       As for this Court’s independent review of the record, we are unable to

identify any non-frivolous issues. The evidence of guilt, while circumstantial,3



____________________________________________


3 For sufficiency of the evidence claims, we review the record in the light most
favorable to the verdict winner, and evidence is deemed sufficient as long as
there is some evidence that establishes each element of the charged offense.
See Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa. Super. 2013).
Guilt may be proven by wholly circumstantial evidence as long it permits a
reasonable inference of culpability that overcomes the accused’s presumption
of innocence. See id.

                                           -5-
J-S06033-21


was sufficient to sustain Vargson’s convictions on charges of forgery and

tampering. See 1925(a) Opinion, 12/2/2020, at 7-8.

     A person commits the offense of tampering if she:

     (1) knowingly makes a false entry in, or false alteration of, any
     record, document or thing belonging to, or received or kept by,
     the government for information or record, or required by law to
     be kept by others for information of the government;

     (2) makes, presents or uses any record, document or thing
     knowing it to be false, and with intent that it be taken as a genuine
     part of information or records referred to in paragraph (1) of this
     subsection; or

     (3) intentionally and unlawfully destroys, conceals, removes or
     otherwise impairs the verity or availability of any such record,
     document or thing.

18 Pa.C.S. § 4911(a).

     A person commits the offense of forgery if she, with intent to defraud or

injure another, commits the following acts:

     (1) alters any writing of another without his authority;

     (2) makes, completes, executes, authenticates, issues or
     transfers any writing so that it purports to be the act of another
     who did not authorize that act, or to have been executed at a time
     or place or in a numbered sequence other than was in fact the
     case, or to be a copy of an original when no such original existed;
     or

     (3) utters any writing which he knows to be forged in a manner
     specified in paragraphs (1) or (2) of this subsection.

Id. at § 4101(a).

     Here, the jury heard evidence that satisfied the elements of both

tampering and forgery. The two letters sent to the Township in 2016 and


                                     -6-
J-S06033-21


2018 regarding Vargson’s water service were shown to be fabricated. The

Township received each letter immediately after the two instances in which

Vargson had unsuccessfully asked her nurse practitioner to send such letters

on her behalf. Vargson admitted to police she knew of the letters and claimed

they were genuine. This evidence tended to show that Vargson intentionally

manipulated documents provided by her nurse practitioner (tampering) and

then duplicated the nurse practitioner’s signature in order to deceive the

Township (forgery).

      Thus, Vargson’s sufficiency claims have no merit.      Finding that this

appeal is, in fact, wholly frivolous, we conclude that the judgment of sentence

must stand and that Vargson’s appellate counsel is permitted to withdraw.

      Judgment of sentence affirmed.       Petition to withdraw as counsel

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/21




                                     -7-